Citation Nr: 1104143	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
posttraumatic stress disorder (PTSD).  The Board has 
recharacterized the issue in the case caption, above, to reflect 
the broader nature of a mental disorder claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).


FINDING OF FACT

Major depressive disorder was incurred during the Veteran's 
active service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder 
are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for major 
depressive disorder, which represents complete grants of the 
benefits sought on appeal.  As such, no discussion of VA's duty 
to notify or assist is necessary.

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder, to include PTSD.  Service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection generally 
requires credible and competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 
253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second 
and third elements may be established by showing continuity of 
symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) 
that a condition was 'noted' during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 
Davidson, 
581 F.3d at 1316. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is 
competent and sufficient in a particular case is a factual issue 
to be addressed by the Board").  A layperson is competent to 
report on the onset and continuity of his current symptomatology.  
See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on 
that of which he or she has personal knowledge).  Lay evidence 
can also be competent and sufficient evidence of a diagnosis or 
to establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In this case, the Board has reviewed the record in its entirety 
and finds that both inservice and post-service documentation, 
including lay and competent medical evidence, establish that the 
Veteran's current major depressive disorder initially manifested 
during a period of active service and has continued ever since.

A review of the Veteran's service treatment records and service 
personnel records reveals that he experienced serious 
disciplinary problems during his more than two years of active 
service.  Service personnel records show that he was granted a 
period of emergency leave, which is shown in the post-service 
records to have been required due to the untimely death of his 
father.  In particular, the Veteran's father was killed in a 
fire.  During this period of emergency leave, the Veteran's ship 
was required to deploy to Vietnam and he was recalled to duty 
prior to the expiration of his leave period.  He, however, did 
not report and underwent a period of unauthorized absence.  
Later, he was serving in a period of restricted duty and broke 
restriction.  He then underwent a more than 90 period of 
unauthorized absence, after which he was apprehended, returned to 
duty, and spent time in the brig.  He then reported homosexual 
activity in order to obtain a discharge.  Several years following 
his discharge, the Veteran provided several sworn statements 
indicating that the reports of homosexual activity were untrue 
and were made with the sole intention of obtaining a discharge 
from service.  An August 1977 report relating to the Veteran's 
upgrade in his discharge characterization notes that "After UA 
and while in Brig applicant related how he had made up story 
about being a homosexual.  Mental state led him to do this."  In 
a February 1979 RO hearing, the Veteran reported that he sought a 
discharge due to anger with the Navy.  He testified that he 
requested leave prior to his father's death and was denied it, 
and then his father died.  He also reported disdain toward the 
Navy due to disallowance of the full period of emergency leave to 
bury his father.  This, as the evidence discussed below shows, is 
the time during which is currently diagnosed major depressive 
disorder initially manifested.

In January 1993, a VA examiner noted the Veteran's diagnosis as 
dysthymic disorder.  The RO denied service connection on the 
basis that there was no inservice diagnosis.  Later VA outpatient 
treatment records have shown many years of treatment related to 
depression.  In November 2005, a clinical report shows that the 
Veteran has chronic depression and that "he has been depressed 
ever since his father died," which was during his active 
service.  An April 2006 private physician's note, contained 
within the Veteran's Social Security Administration file, shows 
that the Veteran has a psychiatric condition which was noted as 
"svc related."  In April 2007, a VA staff physician made a note 
that she "failed to obtain any history of trauma or symptoms 
that could be related to his military service," but there is no 
indication that the Veteran's file was reviewed in connection 
with this opinion.  Shortly thereafter, in July 2007, another VA 
staff physician and in the Santa Rosa VA Mental Health Clinic 
made a note that the Veteran has major depression, recurrent, 
which had its onset in 1966.  

Following the Board's remand in September 2008, the Veteran was 
afforded a VA mental disorders examination.  The purpose of the 
examination was largely to investigate the claim for 
posttraumatic stress disorder.  Service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
this case, the VA examiner failed to diagnose PTSD, as the 
Veteran "does not meet criteria for a diagnosis," because "his 
report of traumatic stressors is limited and there was no 
indication of intrusive symptoms, hypervigilance or physiological 
hyperactivity."  As such, service connection for PTSD is not 
warranted.  However, the examiner did confirm the diagnosis of 
major depression, and opined that this "mood disorder...has been 
present since his father died while the Veteran was on active 
duty."

In view of the totality of the evidence, including the Veteran's 
documented inservice problems following the traumatic death of 
his father during active service, as well as the credible lay 
testimony and competent medical evidence dating the onset of his 
depression to the time of service, the Board finds that the 
Veteran's major depressive disorder initially manifested during 
his active service and is a chronic condition that has existed 
continuously since service.  The Veteran does not have a 
diagnosis of PTSD, but has rather been diagnosed as having major 
depressive disorder.  As such, service connection is warranted 
for major depressive disorder.  38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for major depressive disorder 
is granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


